                                           Case 5:19-cv-08166-BLF Document 17 Filed 01/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                        UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DAVID BENNETT,
                                  11                                                       Case No. 19-08166 BLF (PR)
                                                            Plaintiff,
                                  12                                                       ORDER STAYING MATTER
Northern District of California




                                                    v.                                     PENDING APPOINTMENT OF
 United States District Court




                                  13                                                       COUNSEL FOR LIMITED
                                                                                           PURPOSE
                                  14     PROP. 47 PUBLIC DEFENDER, et al.,
                                  15                       Defendants.
                                  16

                                  17

                                  18
                                                Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19
                                       42 U.S.C. § 1983, seeking money damages for unlawful confinement. Dkt. No. 1. The
                                  20
                                       Court referred this matter to the Federal Pro Se Program to find counsel for the limited
                                  21
                                       purpose of conducting a competency hearing. Dkt. No. 16. Accordingly, this matter is
                                  22
                                       hereby STAYED pending appointment of counsel.
                                  23
                                                 IT IS SO ORDERED
                                  24
                                       Dated: __January 7, 2021_____                        ________________________
                                  25                                                        BETH LABSON FREEMAN
                                  26                                                        United States District Judge
                                       Order Staying Matter
                                  27   PRO-SE\BLF\CR.19\08166Bennett_stay

                                  28
